Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 02/25/2022.  Claims 2-8 and 10-21 are pending and have been examined.
The information disclosure statement (IDS) submitted on 17/146,860 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,918,338 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 2-8 and 10-21 are allowable because the prior art fails to teach or suggest a system comprising: an application installed on a mobile device to: display a plurality of filters; receive a selection of at least one filter of the plurality of filters; and at least one controller to: receive a prior image of an anatomical region; execute one or more functions on the prior image to return a plurality of parameters for the mobile device; receive, from the application, the selection of the at least one filter; identify at least one parameter of the plurality of parameters obtained during a calibration of the mobile device; execute the at least one filter on an image of the anatomical region of a body by using the at least one parameter to generate a filtered image; and transmit the filtered image to another application, as recited in the claims.
The closest prior art, Coleman, III (US 2013/0083185), discloses an optical adapter for a smartphone to enable anatomical imaging.  However, Coleman, III does not disclose calibrating the mobile device using a previous anatomical image as claimed.  Coleman, III either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sayani et al. (US 2019/0216402)
Ghazizadeh (US 2018/0158211)
Yetik (US 2016/0106369)
Dorey et al. (US 2013/0226993)
Cheng et al. (US 2013/0083183)
Coleman, III (US 2012/0320340)
Hasbun (US 2012/0245422)
Yogesan et al. (US 7,986,342)
Kotler et al. (US 2009/0319897)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425